                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

RONNIE RAY COLE                                         CIVIL ACTION NO. 20-0026

                                                        SECTION P
VS.
                                                        JUDGE TERRY A. DOUGHTY

TRANSITIONAL WORK                                       MAG. JUDGE KAREN L. HAYES
PROGRAM, ET AL.

                                         JUDGMENT

       The Report and Recommendation [Doc. No. 15] of the Magistrate Judge having been

considered, together with the written Objection [Doc. No. 16] thereto filed with this Court, and,

after a de novo review of the record, finding that the Magistrate Judge’s Report and

Recommendation is correct and that judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Ronnie Ray Cole’s

claims are DISMISSED as frivolous and for failing to state claims on which relief may be

granted.

       MONROE, LOUISIANA, this 30th day of March, 2020.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
